 IntheMatterOf INTERNATIONAL PAPER COMPANY, SOUTHERN KRAFTDIVISION, EMPLOYERandUNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING ANDPIPEFITTINGINDUSTRY OF THEUNITED STATES AND CANADA, LOCAL706,AFL, PETITIONERCaseNo. 15-RC-254.-Decided November16,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert B.Stark, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed .1LPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act 24.The Petitioner, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, Local 706, herein called the Plumbers, contends that pipefitters and their helpers at the Employer's paper plant constitute aseparate appropriate unit and seeks to sever these employees from theexisting bargaining unit of maintenance employees presently repre-1Contraryto the contention of International Brotherhood of Paper Makers Local 380,AFL, herein called the Paper Makers, an Intervenor herein, we find no evidence of bias onthe part of the bearing officer in this proceeding.2The PaperMakers contendsthat the petitionshould be dismissed or, in the alternative,that the casebe remanded for further hearing.For reasons set forth in paragraph 4 below,the motionto dismiss is denied.Full opportunity was afforded all parties in the hearingto introduce evidence bearing on the issue.The motionto remand the case for furtherhearing is therefore denied.8T NLRB No. 13.49 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDrented by the Paper Makers. The Paper Makers contends(1) that theEmployer's pipe fitters are not sufficiently skilled to constitute a truecraft group;and (2)that the work of the pipe fitters is too closelyintegrated with the production work to warrant their severance .fromthe more comprehensive unit at this time.The, Employer has 11 pipe fitters, of.which 3, one for each shift,serve as "operating pipe fitters"or "trouble. shooters,"making .minorand temporary repairs,and 8 serve as"maintenance"pipe fitters, re-sponsible for the more permanent pipe maintenance and repairs.Allthe pipe fitters have substantially the same skills and qualifica-tions and all are under the direct supervision of the pipe fitter fore-man, working in and out of the-pipe fitter shop.Because approxi-mately 95 percent.of the Employer's production involves the use ofpipe, pipe fitters necessarily work throughout the plant where theirskill is required.The work of the pipe,fitters includes cutting,threading,and fittingpipe; cleaning pipe which carry chemical solutions;fitting pipe onoffsets and angles; installing valves of various types; reading blue-prints; installing and replacing pipe of various size and type on tanks.vats, boilers,gauges,and instruments;and corking and pouring leadjoints.All incidental welding work on pipes is performed by weldersand helpers who are regularly assigned to work with pipe fitters.Al-though there is some disagreement among the parties as to the degreeof the various skills required of the pipe fitters in the performanceof their work for the Employer,allparties,including the PaperMakers, agree that the Employer'spipe fitters are skilled workmen.The Employer has adopted no formal apprenticeship program forpipe fitters,but an extended on-the-job training for pipe fitter help-ers has been developed at the plant.Three or four years' serviceas a pipe fitter helper is considered an adequatetrainingperiod forthe pipe fitter's rating.This period is comparable to a formal ap-prentice period.The current bargaining agreement provides forsix steps of progression stretching over a period of 30 months in thepay scale for pipe fitter helper.Only those helpers that have at-tanned the top rating are, in the event of a vacancy, considered eligiblefor promotionto therank of pipe fitter.In an earlier representation proceeding involving the same par-ties,3the Board rejected a request of the Plumbers for a pipe fitters'unit at the Employer's plant, finding in the record of that case noevidence"as to the precise nature of the work performed by the pipefitters,as to the degree of skill.required of them, or as to whether ornot they serve a formal apprenticeship."That finding is inap-8 79 NLRB 747. INTERNATIONAL PAPER COMPANY51plicable in this proceeding because such evidence is now in the recordbefore us.Although the Employer's paper mill operations are necessarily in-tegrated, and the Employer's pipe fitters must work to a considerableextent in production areas, the Employer's operations are not unlikethose involved in other paper mill cases where we have directed sepa-rate elections for employees in craft or traditional bargaining groups.4The Employer's pipe fitters are skilled employees, with a long trainingperiod designed to qualify. them for their traditional craft work.Therefore, notwithstanding a past history of collective bargainingon a more comprehensive basis, we find that the Employer's pipe fit-ters and helpers clearly constitute an identifiable, traditional craftgroup who may, if they desire, constitute a separate unit appropriatefor bargaining purposes .5Because two welders are permanently as-signed to work with the pipe fitters, and the International Associa-tion of Machinists, Lodge No. 1365, also an Intervenor herein, whichrepresents welders in a larger bargaining unit, does not oppose theinclusion of these particular welders in the unit proposed by thePetitioner, we shall include, in the voting group welders who areregularly assigned to work with the pipe fitters and pipe fitter helpers.We shall, therefore, direct an election among pipe fitters and pipefitter helpers working at the Employer's paper mill plant, includingwelders who are regularly assigned to work with pipe fitters, butexcluding supervisors.We will make no final unit determination atthis time, but shall first ascertain the desire of these employees ex-pressed in the election hereinafter directed.If a majority vote forthe Petitioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Rela-tions Board Rules and Regulations, among the employees in the unitfound appropriate in paragraph numbered'4, above, who were em-4Smith Paper, Inc., 76NLRB 122;Worthy Paper Company,Ass'n.,80 NLRB 19.6Southland Paper Mills,Inc.,81 NLRB 330.6As the Paper Makers'Local 380 has not complied with the filing requirements of theAct, its name is omitted from the ballot. In the event it effects compliance within 2 weeksfrom the (late of this Direction, the Regional Director is hereby instructed to accord it aplace on the ballot.877359-50-vol. 87-5 52DECISIONSOF NATIONALLABOR RELATIONS BOARDployed during the pay-roll period immediately preceding the date ofthis Direction of Election,including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off,but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election,and also excluding employees on strikewho are not entitled to reinstatement,to determine whether or notthey desire to be represented,for purposes of collective bargaining,by United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada, Local706, AFL.